IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 23, 2009

                                     No. 08-10731                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JEFFREY JONES

                                                  Plaintiff - Appellant
v.

UNITED PARCEL SERVICE INC.

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:06-CV-1535-L


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       Jeffrey Jones, Plaintiff-Appellant, appeals the district court’s judgement
granting summary judgment to United Parcel Service, Inc. (“UPS”), Defendant-
Appellee. We affirm.
       Jones was a package truck driver for UPS at its Dallas/Ft. Worth airport
hub. Jones is a member of the Seventh-day Adventist Church, and as part of his
religious beliefs, abstains from work from sundown on Friday through sundown


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10731

on Saturday.     During the peak holiday season from November through
December, UPS, pursuant to the contract under which Jones was employed (the
“CBA”), limited the time employees could request off. Pursuant to the CBA,
drivers were assigned routes through a bidding process on a seniority basis. In
August 2004, Jones failed to complete his route on a weekday other than Friday
and was terminated. This termination was later reduced to a suspension. Jones
then failed to complete his route on a Friday in December 2004 and was
terminated. Jones sued UPS for religious discrimination in violation of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. The district court
granted summary judgment for UPS and Jones appeals.
      We review the district court’s grant of summary judgment de novo,
applying the same standards as the district court did. Boudreaux v. Swift
Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005).      An employer must offer a
reasonable accommodation to allow its employees to follow their religious
practices. Ansonia Bd. of Educ. v. Phillbrook, 479 U.S. 60, 68 (1986). Here, UPS
had ten positions that did not involve work on Jones’ Sabbath which were
available for bidding. Of those, Jones only bid on three, which he did not receive
because he lacked the seniority for the award. While Jones argues before this
court that he did not bid on the other seven positions because he was out on
leaves of absence, this argument was not presented to the district court. The
district judge relied on the information and arguments presented. The chart
presented by Jones regarding the open positions was not part of the summary
judgment record and is therefore not considered.
      An employee cannot specify the form of reasonable accommodation he
prefers:
      Title VII does not restrict an employer to only those means of
      accommodation that are preferred by the employee. Once [the employer]
      establishes that it offered [the employee] a reasonable accommodation,


                                        2
                                     No. 08-10731

       even if that alternative is not [the employee’s] preference, they have, as a
       matter of law, satisfied their obligation under Title VII.
Bruff v. N. Miss. Health Servs. Inc., 244 F.3d 495, 501 (5th Cir. 2001). UPS offered Jones
reasonable accommodations that Jones failed to avail himself of. “An employee has a duty
to cooperate in achieving accommodation of his or her religious beliefs.” Id. at 503. Jones
demonstrated no such cooperation. The judgment of the district court is therefore affirmed.
AFFIRMED.




                                            3